The court finds on the authority of State, ex rel., v. Robins, 71 Ohio St., 273, that the ordinance which requires the filing of the bond of a surety company for the purposes stated is invalid, and, therefore, overrules the demurrer of the defendant. And the defendant not desiring to plead further it is hereby ordered and adjudged that the writ prayed for in the petition be issued out of this court by the clerk thereof commanding the issuance of the license prayed for.

Writ allowed.

Johnson, Hough, Wanamaker and Robinson, JJ., concur.